

	

		II

		109th CONGRESS

		1st Session

		S. 1352

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Specter (for

			 himself, Mr. Kennedy, and

			 Mr. Jeffords) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide grants to States for improved

		  workplace and community transition training for incarcerated youth offenders.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Improved Workplace and Community

			 Transition Training for Incarcerated Youth Offenders Act of

			 2005.

		2.Grants to States for

			 improved workplace and community transition training for incarcerated youth

			 offendersSection 821 of the

			 Higher Education Amendments of 1998 (20 U.S.C. 1151) is amended to read as

			 follows:

			

				821.Grants to States for

				improved workplace and community transition training for incarcerated youth

				offenders

					(a)FindingsCongress makes the following

				findings:

						(1)Almost 60 percent of the prison population

				in 2002 was less than 35 years old.

						(2)Less than 32 percent of State prison

				inmates have a high school diploma or a higher level of education, compared to

				82 percent of the general population.

						(3)Approximately 38 percent of inmates who

				completed 11 years or less of school were not working before entry into

				prison.

						(4)The percentage of State prisoners

				participating in educational programs has decreased by more than 8 percent over

				the period 1991–1997, despite growing evidence of how educational programming

				while incarcerated reduces recidivism.

						(5)Among inmates released from prison in 1999,

				the average time served in prison for the current offense was 29 months,

				compared with 22 months served by those released from prison in 1990. Time

				spent in prison provides a unique opportunity for education and

				training.

						(6)At least 95 percent of all State prisoners

				will be released from prison at some point.

						(7)In 2001, 592,000 offenders were released

				from State prison, a 46 percent increase over the 405,400 offenders that were

				released in 1990.

						(8)The average age of prisoners released to

				parole increased from 31 years in 1990 to 34 years in 1999.

						(9)Approximately 62 percent of State prisoners

				will be rearrested within 3 years, with 41 percent returning to prison or

				jail.

						(10)The recidivism rate for those inmates that

				participate in education programs while incarcerated is approximately 10

				percent lower than non-participants.

						(11)Even with quality education and training

				provided during incarceration, a period of intense supervision, support, and

				counseling is needed upon release to ensure effective reintegration of youth

				offenders into society.

						(b)DefinitionFor purposes of this section, the term

				youth offender means a male or female offender under the age of

				35, who is incarcerated in a State prison, including a prerelease

				facility.

					(c)Grant

				programThe Secretary of

				Education (in this section referred to as the Secretary)—

						(1)shall establish a program in accordance

				with this section to provide grants to the State correctional education

				agencies in the States, from allocations for the States under subsection (i),

				to assist and encourage youth offenders to acquire functional literacy, life,

				and job skills, through—

							(A)the pursuit of a postsecondary education

				certificate, or an associate or bachelor’s degree while in prison; and

							(B)employment counseling and other related

				services which start during incarceration and end not later than 1 year after

				release from confinement; and

							(2)may establish such performance objectives

				and reporting requirements for State correctional education agencies receiving

				grants under this section as the Secretary determines are necessary to assess

				the effectiveness of the program under this section.

						(d)ApplicationTo be eligible for a grant under this

				section, a State correctional education agency shall submit to the Secretary a

				proposal for a youth offender program that—

						(1)identifies the scope of the problem,

				including the number of youth offenders in need of postsecondary education and

				vocational training;

						(2)lists the accredited public or private

				educational institution or institutions that will provide postsecondary

				educational services;

						(3)lists the cooperating agencies, public and

				private, or businesses that will provide related services, such as counseling

				in the areas of career development, substance abuse, health, and parenting

				skills;

						(4)describes specific performance objectives

				and evaluation methods (in addition to, and consistent with, any objectives

				established by the Secretary under subsection (c)(2)) that the State

				correctional education agency will use in carrying out its proposal,

				including—

							(A)specific and quantified student outcome

				measures that are referenced to outcomes for non-program participants with

				similar demographic characteristics; and

							(B)measures, consistent with the data elements

				and definitions described in subsection (e)(1)(A), of—

								(i)program completion, including an explicit

				definition of what constitutes a program completion within the proposal;

								(ii)knowledge and skill attainment, including

				specification of instruments that will measure knowledge and skill

				attainment;

								(iii)attainment of employment both prior to and

				subsequent to release;

								(iv)success in employment indicated by job

				retention and advancement; and

								(v)recidivism, including such subindicators as

				time before subsequent offense and severity of offense;

								(5)describes how the proposed programs are to

				be integrated with existing State correctional education programs (such as

				adult education, graduate education degree programs, and vocational training)

				and State industry programs;

						(6)describes how the proposed programs will

				have considered or will utilize technology to deliver the services under this

				section; and

						(7)describes how students will be selected so

				that only youth offenders eligible under subsection (f) will be enrolled in

				postsecondary programs.

						(e)Program

				requirementsEach State

				correctional education agency receiving a grant under this section

				shall—

						(1)annually report to the Secretary

				regarding—

							(A)the results of the evaluations conducted

				using data elements and definitions provided by the Secretary for the use of

				State correctional education programs;

							(B)any objectives or requirements established

				by the Secretary pursuant to subsection (c)(2); and

							(C)the additional performance objectives and

				evaluation methods contained in the proposal described in subsection (d)(4) as

				necessary to document the attainment of project performance objectives;

				and

							(2)expend on each participating eligible

				student for an academic year, not more than the maximum Federal Pell Grant

				funded under section 401 of the Higher Education Act of 1965 for such academic

				year, which shall be used for—

							(A)tuition, books, and essential materials;

				and

							(B)related services such as career

				development, substance abuse counseling, parenting skills training, and health

				education.

							(f)Student

				eligibilityA youth offender

				shall be eligible for participation in a program receiving a grant under this

				section if the youth offender—

						(1)is eligible to be released within 5 years

				(including a youth offender who is eligible for parole within such time);

				and

						(2)is 35 years of age or younger.

						(g)Length of

				participationA State

				correctional education agency receiving a grant under this section shall

				provide educational and related services to each participating youth offender

				for a period not to exceed 5 years, 1 year of which may be devoted to study in

				a graduate education degree program or to remedial education services for

				students who have obtained a secondary school diploma or its recognized

				equivalent. Educational and related services shall start during the period of

				incarceration in prison or prerelease, and the related services may continue

				for not more than 1 year after release from confinement.

					(h)Education

				delivery systemsState

				correctional education agencies and cooperating institutions shall, to the

				extent practicable, use high-tech applications in developing programs to meet

				the requirements and goals of this section.

					(i)Allocation of

				fundsFrom the funds

				appropriated pursuant to subsection (j) for each fiscal year, the Secretary

				shall allot to each State an amount that bears the same relationship to such

				funds as the total number of students eligible under subsection (f) in such

				State bears to the total number of such students in all States.

					(j)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $30,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 4 succeeding fiscal

				years.

					.

		

